Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application KR 2016-000328 filed on 03/18/16.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).


RESPONSE TO ARGUMENTS
The rejections to Claims 1-13 for non-statutory double patenting are withdrawn in light of the Terminal Disclaimer filed on 4/29/21 and approved on 5/1/21.

Examiner acknowledges Claim 14 has been added.  Claim 14 is rejected for non-statutory double patenting (See rejection contained herein).     


35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-13 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-13, an actuator configured to move the display is considered to read on Fig. 2B lifting unit 210 ([0048]); a processor configured control is considered to read on Fig. 2A processor 130. 


FINAL REJECTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claim 14 is rejected under the judicially created doctrine of non-statutory obviousness-type double patenting as being unpatentable over Claim 1  of U.S. Patent No:. 10,880,512 (hereinafter ‘512) in view of DEWIND et al. (Pub. No.: US 2006-0164230).   This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claims are not identical they are not patentably distinct from one another because they claim 

As per Claim 14 ‘512 does not claim but DEWIND discloses output the video content stored in the memory (Figs. 1, 50-53 [Abstract] [0005-0008] [0242-0243]); control the display to display (video display screen 20 [0078] – control for output OSD controller 720 of Fig. 53), the video content stored in the memory (See said analysis for Claim 1), on the first portion of the display area to provide an illumination (Figs. 1, 50-53 source 62 [0065-0066] [0118])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include video content stored in the memory; control the display to display, the video content stored in the memory, on the first portion of the display area to provide an illumination as taught by DEWIND into the system of ‘512 because of the benefit taught by DEWIND to disclose specifically the video is stored as well as output to a display device that is part of a movable display assembly whereby ‘512 contains a movable display assembly with video output and would benefit from additionally teaching the content is kept in memory for output as an additional related feature.


REASONS FOR ALLOWANCE
As per Claims 1-13, the following is an Examiner’s statement of reasons for allowance:  the closest prior art obtained from an Examiner’s search (DEWIND, Pub. No.: US 2006-0164230; BRISIMITZAKIS, Pub. No.: US 2017-0160392; 
“An audio-visual device comprising: a communicator; a memory storing a video content; a housing comprising a storage space inside the housing; a display configured to be stored in the storage space inside the housing and to be moved into and out of the housing through an opening of the housing, the display having a display area for displaying contents; an actuator configured to move the display into and out of the housing through the opening; and one or more processors configured to: based on receiving a first user input, control the actuator to move the display such that a first portion of the display area is disposed out of the housing and a second portion of the display area is disposed inside the housing, and control the display to output, the video content stored in the memory, through the first portion of the display area, and based on receiving a second user input, control the actuator to move the display such that the first portion and the second portion of the display area are disposed outside the housing and control the communicator to connect automatically to an external source to receive content information to be output through the first portion and the second portion of the display area” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
 source in combination with all the elements of each independent claim as presented by the Applicant (See Abstract and pages 5-8 of Applicant’s provisional application 62/269,352 for enabling portions given priority of 12/18/15).  
DEWIND is directed towards an audio-visual device that includes a communicator, a housing with storage space inside the housing, and a display configured to be stored in the storage space inside the housing and to be moved into and out of the housing through an opening of the housing.  The prior art also teaches that the display has a display area for displaying contents and for receiving content information to be output through the first portion and the second portion of the display area.
Whereas, as stated above, Applicant’s claimed invention recites a device that contains an actuator that moves a display into and out of the housing through the  source. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claim 14, the following is an Examiner’s statement of reasons for allowance, but for any double patenting rejection contained herein:  the closest prior art obtained from an Examiner’s search (DEWIND, Pub. No.: US 2006-0164230; BRISIMITZAKIS, Pub. No.: US 2017-0160392; CARNEVALI, Pub. No.: US 2014-0224685) does not teach nor suggest in detail the limitations: 
“An audio-visual device comprising: a communicator; a memory storing a video content; a housing comprising a storage space inside the housing; a  an actuator configured to move the display into and out of the housing through the opening; and one or more processors configured to: based on receiving a first user input, control the actuator to move the display such that a first portion of the display area is disposed out of the housing and a second portion of the display area is disposed inside the housing, and control the display to output, the video content stored in the memory, through the first portion of the display area, and based on receiving a second user input, control the actuator to move the display such that the first portion and the second portion of the display area are disposed outside the housing wherein the one or more processors are further configured to: control the display to display, the video content stored in the memory, on the first portion of the display area to provide an illumination” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
	The primary prior art of record DEWIND does not teach or suggest in detail a device that contains an actuator that moves a display into and out of the housing through the opening, or teach based on receiving a first user input, controlling the actuator to move the display into or out of the housing through the opening such that a first portion of the display area is disposed out of the housing and a second portion of 
DEWIND is directed towards an audio-visual device that includes a communicator, a housing with storage space inside the housing, and a display configured to be stored in the storage space inside the housing and to be moved into and out of the housing through an opening of the housing.  The prior art also teaches that the display has a display area for displaying contents and for receiving content information to be output through the first portion and the second portion of the display area as well as control the display to display, the video content stored in the memory, on the first portion of the display area to provide an illumination.
Whereas, as stated above, Applicant’s claimed invention recites a device that contains an actuator that moves a display into and out of the housing through the opening, and on receiving a first user input, controlling the actuator to move the display into or out of the housing through the opening such that a first portion of the display area is disposed out of the housing and a second portion of the display area is disposed inside the housing.  The invention also claims controlling a display to output video content stored in memory through the first portion of the display area, as well as 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-14 are allowed, but for any double patenting rejection contained herein.

				Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481